 270DECISIONS OFNATIONAL LABORRELATIONS BOARDLocalUnion No.3, International Brotherhood of Elec-tricalWorkers,AFL-CIO (Eastern States ElectricalContractors,Inc.) and Diesel Construction,Divisionof CarlA.Morse, Inc. Case 2-CC-1257August 6, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn April 30, 1973, Administrative Law Judge Fan-nie M. Boyls issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief, the General Counsel filed abrief in support of the Administrative Law Judge'sDecision, and the Party-in-Interest, New York Tele-phone Company, filed a memorandum in oppositionto the exceptions.Pursuant to the provisions of Section 8(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge I and toadopt her recommended Order as herein amended.The Respondent has excepted to the Administra-tive Law Judge's Order requiring it to mail a copy ofthe Board's notice to each of its members. The Re-spondent contends that such individual mailings to its33,000 members is onerous; that it lacks the clericalstaff to accomplish such mailing; that such mailingwould only confuse its members by calling attentionto the existence of a bylaw which is unknown to mostof them; and that only approximately 100 of its mem-bers perform the kind of work involved herein. Weagree with Respondent's contention. The Respondentsuggested that it effectively communicates with itsmembers via its semimonthly publication, "ElectricalUnion World," and would not be adverse to pub-lishing the notice therein. Accordingly, we shall reviseour Order to provide that the Respondent shall notifyitsmembers of the Board's Decision by publishing theattached notice in a conspicuous place in its said semi-monthly publication.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that Respondent, LocalUnion No. 3, International Brotherhood of ElectricalWorkers, AFL-CIO, Flushing, New York, its officers,agents, and representatives, take the action set forthin the Administrative Law Judge's recommended Or-der, as so modified:Substitute the following for paragraph 2(a) of therecommended Order:"(a) Publish the complete text of the attached no-ticemarked "Appendix" in a conspicuous place in itssemimonthly publication, "Electrical Union World,"and mail a copy of said publication to each memberof Local 3 and post copies of said notice in conspicu-ous places in its business offices, meeting halls, and allplaceswhere notices to members are customarilyposted. Copies of the notice, on forms provided by theRegional Director for Region 2, after being signed byLocal 3's representatives, shall be posted by it imme-diately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to membersare customarily displayed. Reasonable steps shall betaken by Local 3 to insure that said notices are notaltered, defaced, or covered by any other material."1 In adoptingthe Administrative Law Judge'sultimate finding that theRespondent, by virtue of its bylaws, was responsible for inducing and en-couraging its members to walk off the job,we do so on the basis of all of thecircumstances present herein,including,inter ala,the maintenance of thebylaws by Respondent, the longstanding jurisdictional dispute between theRespondent and CWA involving work of the New York Telephone Compa-ny, and the knowledge of the Respondent's steward and businessagent ofthe walkout and their failure to make any attempts to prevent the walkoutor to discipline the members after the walkout, as required by theRespondent's International constitutionDECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS, Administrative Law Judge: This casewas initiated by a charge filed on January 12, 1973, byDiesel Construction, Division of Carl A. Morse, Inc. (hereincalledDiesel), against Local Union No. 3, InternationalBrotherhood of ElectricalWorkers,AFL-CIO (hereincalled Local 3 or Respondent). The complaint, which wasissued on February 7, 1973, alleges that Local 3 violatedSection 8(b)(4)(i) and (ii)(B) of the Act by inducing andencouraging its membersemployed byEastern States Elec-tricalContractors, Inc. (herein called Eastern States), tocease work on a building being constructed for New YorkTelephone Company (herein called Telco), and restrainingand coercing Eastern States, an object being to force orrequire Eastern States, the general contractor, the owners ofthe building, Telco, and various subcontractors on the job-site to cease doing business with each other. Local 3 filedan answer, denying the commission of any unfair laborpractice.The case was tried before me in New York, New York,205 NLRB No. 51 IBEW LOCAL NO. 3on February 26, 1973. At the hearing, pursuant to a stipula-tion of the parties, the transcript of testimony, exhibits, andpleadings in a related proceeding before Judge Charles L.Brieant of the United States District Court for the SouthernDistrict of New York were received in evidence and it wasagreed that the record in that case would be considered byme along with the additional record made at the hearingbefore me, in reaching my decision herein. After the conclu-sion of the hearing, the General Counsel, Telco, and Local3 filed helpful briefs.Upon the entire record in this case, including the recordmade before Judge Brieant, and after a careful consider-ation of the briefs, I make the following:FINDINGS OF FACTITHE BUSINESSES OF THE EMPLOYERSDiesel, Telco, Eastern States, and Western Electric Com-pany, Inc. (herein called Western Electric), are New Yorkcorporations having offices and principal places of businessin the Borough of Manhattan, city and State of New York.During the year preceding the issuance of the complaint,each had a gross revenue in excess of $1 million. During thesame period, Diesel, which is engaged as a general contrac-tor in the construction industry, purchased and caused to betransported to its job projects in the State of New Yorkmaterials and goods valued in excess of $50,000 from out-side the State of New York. During the same period, Telco,which is engaged in providing telephone service in the StateofNew York, purchased materials and goods valued inexcess of $50,000 directly from firms located outside theState of New York. During the same period, Western Elec-tric, which is engaged in the manufacture, sale, and distribu-tion of telephone equipment, sold products valued in excessof $50,000 directly to firms located outside the State of NewYork. Also during the same period, Eastern States, which isengaged in business as an electrical contractor in the con-struction industry, purchased materials and goods valued inexcess of $50,000 directly from firms located outside theState of New York. Upon the basis of these facts, which areundisputed, I find that Diesel, Telco, Western Electric, andEastern States, and each of them, are and have been at alltimes material herein employers and persons engaged incommerce within the meaning of Section 2(1), (2), (6), and(7) and Section 8(b)(4) of the Act.11THE LABORORGANIZATIONS INVOLVEDThe Respondent, Local 3, the recognized collective-bar-gaining representative for electricians employed by EasternStates, and Communication Workers of America, AFL-CIO (herein called CWA), the recognized collective-bar-gaining representative for various employees of WesternElectric, are labor organizations within the meaning of Sec-tion 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Background and Work in Dispute271This case arises out of a long-standing jurisdictional dis-pute between Local 3 and Telco as to whether employeesrepresented by Local 3 or employees represented by CWAor some other labor organization are entitled to do certainwork in connection with installing telephones in buildingsbeing constructed for the use of Telco.'Telco, in this case, negotiated with Joseph F. BernsteinCompany, Inc. (herein called Bernstein), owner of propertyat 1095 Avenue of the Americas, for the construction of a42-story building in which Telco is to be the sole tenant.Bernstein assigned this contract to the 1095 Building Corpo-ration. Diesel, selected by Bernstein as the general contrac-tor for the job, subcontracted the electrical work for whichitwas responsible to Eastern States, which employed electri-cians represented by Local 3. Telco, however, contractedwith its sister corporation,Western Electric,2 to performthat part of the electrical work involving the running ofcopper wire ducts to turbine engines in connection with theinstallation of an auxiliary or emergency backup power sys-tem for telephone services. This is the work in dispute.Eastern States president, Hoffman, early in 1972 ex-pressed to Telco's supervisory engineer, Pearson, his viewthat the work involving electrical connections to the genera-tors should be awarded to an electrical contractor. Pearsoninformed Hoffman, however, that a contract for that workhad been awarded to Western Electric. By February 9, 1973,Telco had awarded 17 contracts to Western Electric for theinstallation of central office equipment in the building andWestern Electric had submitted the specifications necessaryfor five more contracts.Western Electric did not employ any Local 3 electricians.i InLocal 3, IBEW (N Y Telephone Co),140 NLRB 729, enfd. 325 F.2d561 (C A 2, 1963), the Board found that Local 3 had violatedSec 8(b)(4)(i)and (n)(B) of the Act by conduct in protest against electrical work beingassigned by the general contractor to members of a Hod Carverslocal. InLocal Union No 3, IBEW (Western Electric Co, Inc),141 NLRB888, theBoard issued its Decision and Determination of Dispute in a 10(k) proceed-ing, awarding certain preparatory and telephoneinstallationwork in theconstruction of a Centrex System in a new central office of Telco to employ-ees of a contractor, Western Electric, who were represented by CWA ratherthan to employees of another contractor, Diesel, who were represented byLocal 3 The Board stated therein that its determinationcovered "assignmentof work in issue here in any area served by Telco, where thegeographicaljurisdiction of CWA and Local 3 coincide " Subsequently, inLocal 3, IBEW(Western Electric and Diesel),144 NLRB 1318, enfd. 339 F 2d 145 (C A 2,1964), the Board found that Local 3 had violated Sec. 8(b)(4)(i) and (n)(D)in connection with conduct giving rise to the 10(k) proceedingmentionedabove Finally inLocal Union No 3, IBEW (New York Telephone Company),193 NLRB 758, enfd 467 F 2d 1158 (C.A. 2, 1972), the Boardagain foundLocal 3 in violation of Sec 8(b)(4)(i) and (n)(B) in connection with Local 3'sconduct in protesting the assignment by Telco of disputed telephoneinstalla-tion workon severalconstruction projects to its own employeesrepresentedby CWA rather than to electrical contractors employingelectricians repre-sented by Local 3 In each of these cases Local 3 had engaged in certain overtpressures against nonstriking employees or neutral employerssuch as re-quests, picketing, threats or violence The Board also found Local 3 to be inviolation of Sec 8(b)(4)(i) and (ii)(B) inLocal Union No 3, IBEW (N. YTelephone Co),197 NLRB 328, enfd 477 F.2d 260 (C A. 2, 1973), but Local3's conduct in that case was in support of a strike by CWAmembers and wasnot to enforce a work jurisdictional claim.2Eachis an affiliateof American Telephone and Telegraph Company 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDIts employees assigned to do the auxiliary power systeminstallation work were represented by CWA. Western Elec-tric contends that it has assigned CWA employees to dosuch work on at least four other projects, two of which havebeen completed. Local 3 contends that this type of workcomes under its jurisdiction and that its members have al-ways done such work. No one has seen fit, as a result ofLocal 3's action hereinafter described, to file 8(b)(4)(D)charges with the Board and thereby permit the Board, in10(k) proceedings, to decide this particular jurisdictionaldispute.Local 3's bylaws, article XIII, section 12, provide:No member is to give away work coming under thejurisdiction of this Local, or to allow any other trades-men to do work coming under this Local's Jurisdiction.The bylaws do not in themselves prohibit work stoppages,but the International's constitution which binds the localprohibits locals from causing or allowing a work stoppagein any controversy of a general nature before obtaining theconsent of the International's president (art. XVII, sec. 13)and characterizes as misconduct for which members may bepenalized the causing of a stoppage of work because of anyalleged grievance or dispute without having the consent ofthe Local or its proper officers (art. XXVII, Sec. 1).The collective-bargaining agreement between Local 3and the electrical contractor associations representing East-ern States contains no provision prohibiting work stoppag-es.B. Local 3's Conduct Alleged tobe UnlawfulLocal 3 electricians had been working for Eastern Statesoff and on in the subbasement of the Telco office buildingfor about 3 months prior toJanuary 4, 1973.On or aboutJanuary 2,General Contractor Diesel's construction super-intendent,Citardi,informed Telco's supervising engineerthat Diesel'swork in the turbine room of the subbasementhad been completed.The engineer checked this space, ap-proved Diesel's work,then notified Western Electric to pro-ceed with the work necessary to install the auxiliary backuppower system.On January 3, Western Electric employeesrepresentedby CWAstartedmoving equipment into theturbine room and truckers brought in cartons of conduit.On January 4, when Local 3's 12 electricians reported forwork,they found the door to the subbasement locked andlearned that CWA membersemployed byWestern Electricwere inside doing the work whichtheyconsidered withintheir jurisdiction.All of theseLocal3men except ArthurSchleger,the union steward,and two assistant foremenwalked off the job. They asked Schleger to walk out withthem but he declined to do so, explaining,according to histestimony,that he was representative of Local 3,that he didnot want to involve Local 3 or get it into trouble and thathe would not leave the job unless ordered by Local 3 to doso.When the nine electricians walked out, Schleger calledUnion Business Agent Lombardi and reported what hadhappened. Lombardi responded that he was 68 years old,had applied for retirement, was going to Florida,and thatSchleger"shouldn'tbother him about the thing." Schlegertook no further action.Diesel Construction Superindent Citardi, on the morningof January 4, sought out Schleger to ascertain the cause ofthe walkout and was told by Schleger that the men hadwalked out "because they claimed that the Western Electrichas been and is going to do the electrical work in the turbineroom." On the following day, Diesel, pretending not toknow the cause of the walkout, sent Local 3 a telegraminquiring about the reason. Local 3 did not reply.Telco's contract labor supervisor,Breen,on January 4asked one of the electrical assistant foremen, in Schleger'spresence, for an explanation of the walkout and the assis-tant foreman told him, "Well, I believe it's because of thesituation in the basement." Breen then telephoned UnionBusinessAgent Lombardi about the matter and the lattersaid he would talk to the union steward and call Breenback. Lombardi, however, did not call back.Eastern States' president, Hoffman, learned about thewalkout on January 4, in a conversation with one of theassistant foremen, and after consulting with his electricalforeman, who was absent because of illness, sought replace-mentsfrom the manpower division of the joint industryboard. That board, provided for in the bargaining agree-ment between Local 3 and three electrical contractorassoci-ations in the New York City area, is composed of sevenrepresentatives from Local 3, of seven representatives fromthe electrical contractor associations, and of one personrepresenting the public. The bargaining agreement does notpurport to establish an exclusive hiring hall but EasternStates always obtains its electricians from that source.Some of thenineelectricians who walked off the Telcojob were assigned by Eastern States to other jobs for whichEastern States had contracts. There was a shortage of Local3 journeymen electricians in the New York City area bothbefore and after January 4 and it is a reasonable assumptionthat none of those who walked off had any difficulty infinding work elsewhere. None of them ever returned to theTelco jobsite.On January 9 the general contractor, Diesel, sent EasternStates a telegram warning that the latter would be heldresponsible for any costs incurred due to the lack of man-power. Eastern States replied by letter dated January 10 thatithad done everything necessary and required to providethe job with manpower and therefore could not accept re-sponsibility for any delays and hardships to the owner.Schleger and the two assistant foremen who remained onthe construction project confined their work, for the mostpart, to the maintenance of lights and power until moreelectricians were hired about February 8 and thereafter. OnFebruary 8, the day before the district court hearing on theGeneral Counsel's application for a temporary injunctionunder Section 10 of the Act, five electricians were workingon construction as well as maintenance work. On February14 this number increased to 10 and it thereafter graduallyincreased to 16 by February 26, the date of the hearingbefore me and also the date upon which Federal DistrictCourt Judge Bneant handed down his decision, granting theGeneral Counsel's application for a temporary injunction.At the time of the walkout of the nine Local 3 electricians,substantially more than the 12 men scheduled to work thatday would have been needed but for the fact that an eleva- IBEW LOCAL NO. 3tor constructors strike was in progress throughout the citywhich had interfered with work above the 20th floor atTelco's construction site. The strike ended in mid-January.Eastern States President Hoffman testified on February 9that he could then use 30 or 40 electricians on the project,that on the preceding Monday, February 5, he had calledfor 10 from the manpower division of the joint industryboard of the electrical industry, from which he obtains elec-tricians, and that only three or four electricians reported.Diesel's construction superintendent, Citardi, testified onFebruary 26 that 40 or 50 more electricians were then need-ed on the job.According toWestern Electric's project supervisor,Muehl, the walkout had no effect upon Western Electric'sjobs then being installed but it would affect futurejobs andfuture contracts with Telco. At the time of the walkout theshell of the Telco building had been completed but most ofthe work in connection with partitioning the floor areas intorooms remained to be done. The services of electricianswould, of course, be needed as that work progressed.C. Analysis and ConclusionsThis is the latest in a series of cases involving work juris-dictional disputes between two powerful entities in NewYork City-Telco andits sistercoporation,Western Elec-tric, on the one side and Local 3 of IBEW on the other side.After 60 years of performing all the electrical work in con-nection with its installing telephones for Telco, Local 3 hasnot lightly surrendered its claim to any of such work, evenafter the Board in a 10(k) proceeding in 1963 awarded someof that work to employees of Western Electric who wererepresentedby CWA 3and in a number of other cases foundLocal 3 in violation of Section 8(b)(4)(i) and (ii)(B) of theAct by reason of secondary boycott activities engaged in byit to enforce its jurisdictional claims. (See cases cited in fn.1, supra.)Local 3 appears not yet ready to give up the struggle. Itsargument that the walkout on January 4 of 9 of the 12 Local3 electricians was the individual decision of the men, forwhich Local 3 is not responsible, may have some surfaceappeal,for it is true that their union steward refused to jointhem; that Local 3 made no overt demand, complaint orrequest of anyone; that no picketing occurred; that nothreats were made; that no tradesmen except the 9 Local 3men walked off and that they apparently obtained otherassignmentsand never sought to return to the jobsite. Nev-ertheless,one cannot escape the conclusion that the menwalked off their jobs when they found other tradesmendoing work which they considered as coming within thework jurisdiction of their own union because of the exis-tence of Local 3's bylaw which admonishes members not togive away work coming under Local 3's jurisdiction and notto allow other tradesmen to do the work. The record affordsno other explanation for their actionWas the continued maintenance by Local 3 of this provi-sion in its bylaws sufficient to hold Local 3 responsible forinducing and encouraging the walkout?I am constrained to7Local Union No 3, IBEW (Western Electric),141NLRB 888273find that it was .4 As the Board stated as early as 1963 inLocal 3, IBEW (New York Telephone Company),140 NLRB729, enfd. 325 F.2d 561 (C.A. 2, 1963), "The bylaw itselfconstituted an `inducement'or `encouragement'to the ac-tion."My conclusion that Local 3 is responsible for theaction taken by the nine electricians is, moreover, buttressedby the fact that it took no action to discipline the men andseek to get them back on their jobs as required by theUnion's constitution and bylaws where unauthorized workstoppages occur. Union Steward Schleger's refusal to jointhe men in the walkout was only a transparent device to seekto relieve his local of responsibility from which it cannotescape while maintaining the bylaw which caused the walk-out. It is well settled, moreover, that a complete stoppage ofwork is not necessary to show unlawful restraint or a "ceasedoing business" object within the meaning of Section8(b)(4)(B) of the Act.N L.R.B. v. Local 825, Operating Engi-neers,400 U.S. 297, 304-305 (1971);Local 3, IBEW (NewYork Telephone Company),140 NLRB 729, enfd. 325 F.2d561 (C.A. 2).The enforcement by a union of a bylaw which obligatesmembers not to permit their own employers to assign toother tradesmen employed by him work falling within thework jurisdiction claimed by the union would not appear tobe in violation of the Act.5 The bylaw here in issue, however,is so broadly worded as to obligate Local 3 members not topermit any other tradesmen to perform work within theirclaimed jurisdiction irrespective of the employer for whomsuch other tradesmen may be working. Obedience to thebylaw in situations such as that here presented thereforenecessarily induces and encourages employees to refuse toperform services or to take other proscribed action with anobject of forcing or requiring persons to cease doing busi-ness with other persons within the meaning of Section8(b)(4)(i) and (ii)(B) of the Act.This is not to say that the maintenance of the bylaw is initself a violation. Rather, it constitutes the inducement andencouragement element of the 8(b)(4) violation which oc-curs when members, acting in obedience to the bylaw, ceasetheir work for a proscribed object.Joliet Contractors Associ-ation v. N.L.R.B.,202 F.2d 606, 612 (C.A. 7, 1953), cert.denied 346 U.S. 824 (1953).For the foregoing reasons, it is found that Local 3 inducedand encouraged its members to engage in a strike or to ceasein the course of their employment to perform services forEastern States, and restrained and coerced Eastern States,with whom Local 3 had no dispute, an object being to forceand require Eastern States, Diesel, 1095 Building Corpora-tion, Bernstein, Telco, Western Electric, and other contrac-tors at the jobsite to cease doing business with each other.Local 3 therefore violated Section 8(b)(4)(1)and (ii)(B) ofthe Act.Local 3 suggested at the hearing and in its brief that thefailureof any of the interested parties to invoke the4 The Supreme Court concludedinInternational Brotherhoodof ElectricalWorkers v NLRB,341 U S 694, 701 (1951), that "the words`induce orencourage'are broad enough to include in them everyform of influence andpersuasion " See also,N L R B v Local Union No 3, IBEW,477 F 2d 260(C A 2, 1973), enfg 197 NLRB 3285National Woodwork Manufacturers'AssociationvN L R B,386 U.S 612(1967) 274DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(b)(4)(D) and 10(k) provisons of the Act and thereby per-mit the Board to determine the merits of the jurisdictionaldispute warrants a dismissal of the 8(b)(4)(B) complaint. Itsargument is that although Section 8(b)(4)(D) and 8(b)(4)(B)are not mutually exclusive and the same conduct may befound to be a violation of both provisions(N.L.R.B. v. Local825, International Union of Operating Engineers (Burns andRoe, Inc),400 U.S. 297 (1971), nevertheless, there should bean accommodation of those two provisions so that if Section8(b)(4)(D) is found not to have been violated by reason ofpressures exerted against secondary employers, the Boardshould not find the same conduct to be in violation ofSection 8(b)(4)(B). That appears to have been the view ofBoard Member Fanning in his dissenting opinion inLocal5,United Association of Journeymen, etc. (Arthur VenneriCompany),137 NLRB 828, 834-836, enfd. as modified 321F.2d 366 (C.A.D.C., 1963), cert. denied 375 U.S. 921 (1963).He considers the Board's recent decision inBrady-HamiltonStevedore Company,198 NLRB No. 18, that it would notfind an 8(a)(3) violation by reason of an employer's dis-charge of employees as a result of a genuine work jurisdic-tion dispute, which the Board, in a Section 10(k) proceeding,had decided in favor of the discharged employees, as avindication of his views expressed in theVennericase 6 Imust reject Local 3's suggestion, however, for I am boundby the views of the Board majority, which, with court ap-proval, has continued to reject a similar suggestion and hasfound an 8(b)(4)(B) violation where no 8(b)(4)(D) chargehas been filed.See, e.g.,Local 3, IBEW (New York Tele-phone Company),140 NLRB 729, enfd. 325 F.2d 561 (C.A.2, 1963) andLocal Union No. 3, IBEW (New York TelephoneCompany),193 NLRB 758, enfd. 467 F.2d 1158 (C.A. 2,1972).CONCLUSIONS OF LAW1.By inducing and encouraging its members employedby Eastern States to engage in a strike or refusal in thecourse of their employment to perform services, and re-straining and coercing Eastern States, with an object offorcing or requiring Eastern States, Diesel, 1095 BuildingCorporation,Bernstein,Telco,Western Electric and othercontractors at the Telcojobsite to cease doing business witheach other, the Respondent, Local 3, has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(b)(4)(i) and (ii)(B) of the Act.2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6 The Board had earlier, inLocal 502,InternationalHod Carriers, etc(CementWork Inc),140 NLRB 694, declined to find a violation of Sec8(b)(l)(A) and (2) of the Act prior to a resolution of a work jurisdictiondispute giving rise to the union's alleged unfair labor practicesTHE REMEDYSince it has been found that Local 3's bylaw obligating itsmembers not to permit other tradesmen to perform workwithin the Local's claimed jurisdiction stands as the "in-ducement and encouragement"element of unlawful sec-ondary boycott activities of its members seeking to protectjurisdictional claims, the remedial order in this case wouldbe no more effective than most of the other remedial ordersin 8(b)(4)(i) and(ii)(B) cases againstLocal3 unless the orderaddresses itself to the useby Local 3of that bylaw.Itwouldnot be appropriate to order an elimination of the bylaw oreven a revision of it,for clearly Local 3 may,without violat-ing the Act,applyit to encourage the employers of its mem-bers not to employ other tradesmen to do work claimed byLocal 3.The bylaw,as it stands,may also, it would seem,be implemented by a refusal of Local 3 to refer members toemployers,and a refusal of members to accept offers of jobswith employers,whose contracts or subcontracts excludetypes of work claimed byLocal3 as falling within its juris-diction.Thiswould appear to be the holding of the Boardand the court inGlaziers'UnionLocal27, etc.,99 NLRB1391, 1392-1393, andJolietContractors Association v.N.L.R.B.,202 F.2d at 612(C.A. 7, 1963).My recommended Order will,however, require Local 3 tocease and desist from applying its bylaws in such a manneras to induce or encourage its members to engage in unlawfulsecondaryboycottactivities,in support of its work jurisdic-tional claims at the Telco jobsite Local 3 will also be re-quired,by the posting of an appropriate notice,as well asby mailing a notice to each of its members, to inform itsmembers that nothing in its bylaws is intended to suggest orrequire that any member refuse in the course of his employ-ment to perform services because work within Local 3'sclaimed jurisdiction is assigned to or being performed byother tradesmen or other persons not in the employ of hisown employer or over whom his own employer has no con-trol.International Brotherhood of Teamsters, etc., Local No.555 (ClarkBrothersTransferCo. andCoffey's Transfer Co.),262 F.2d 456,463-464 (C.A.D.C.,1958);J.P. Stevens andCo., Inc v. N.L.R B.,380 F.2d 292(C.A. 2, 1967).Moreover,because of the repeated instances in which theBoard has found Local 3 to have engaged in unlawful sec-ondary boycott activities in connection with attempting toenforce its work jurisdictional claims on construction pro-jects for Telco occupancy,and the past ineffectiveness ofBoard and court orders in those cases in preventing furthersimilar violations of Section 8(b)(4)(i) and (ii)(B) of the Act,my recommended Order will require Local 3 to cease anddesist from in any other manner engaging in unlawful sec-ondary boycott pressures to enforce its work jurisdictionclaims on projects occupied or to be occupiedby Telco.Upon the foregoing findings of fact,conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act,I hereby issue the following recommended: IBEW LOCAL NO. 3ORDER?Local Union No. 3, International Brotherhood of Electri-calWorkers, AFL-CIO, and its officers, agents, and repre-sentatives shall:1.Cease and desist from:(a)Applying its bylaws in such a manner as to induce orencourage any member employed by Eastern States Electri-cal Contractors, Inc , or by any other person engaged incommerce or in an industry affecting commerce, to engagein a strike or a refusal in the course of his employment toperform any services, or in such a manner as to restrain orcoerce Eastern States or any other person engaged in com-merce or in an industry affecting commerce, where, in eithercase, anobject thereof is to force or require Eastern States,DieselConstruction, Division of Carl A. Morse, Inc., 1095Building Corporation, Joseph F Bernstein Company, Inc.,New York Telephone Company, Western Electric Compa-ny, Incorporated, and other subcontractors on thejobsite at1095 Avenue of the Americas in New York City, to ceasedoingbusinesswith each other.(b) In any other manner inducing or encouraging anymember employed by a person engaged in commerce or inan industry affecting commerce to engage in action pro-scribed by Section 8(b)(4)(i) or (u)(B) of the Act in connec-tion with enforcing a work jurisdictional claim involvingwork in or on any building occupied by or to be occupiedby New York Telephone Company.2.Take the following affirmative action whichisneces-sary to effectuate the policies of the Act:(a)Mail a copy of the attached notice marked "Appen-dix" to each member of Local 3 and post copies of saidnotice in conspicuous places in its business offices, meetinghalls, and all places where notices to members are custom-arily posted.8 Copies of the notice, on forms provided by theRegional Director for Region 2, after being signed by Local3's representatives, shall be posted by it immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to members are customarily displayed. Rea-sonable steps shall be taken by Local 3 to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Sign and mail copies of said notices to the RegionalDirector for posting by Eastern States Electrical Contrac-tors, Inc. and by Joint Industry Board, if they arewilling,at places where notices to their employees or Local 3 mem-bers are customarily posted.(c)Notify the Regional Director for Region 2, in writing,within 20 days from receipt of this Decision, what stepsLocal 3 has taken to comply herewith.In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes8 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernment275WE WILL NOT apply our bylaws in sucha manner asto induce or encourage any member employed by East-ern States Electrical Contractors, Inc. or any other per-son engaged in commerce or in an industry affectingcommerce, to engage in a strike or a refusal in thecourse of his employment to perform any service, or insuch a manner as to restrain or coerce Eastern Statesor any other person engaged in commerce or in anindustry affecting commerce, where, in eithercase, anobject thereof is to force or require Eastern States,Diesel Construction, Division of Carl A. Morse, Inc.,1095 Building Corporation, Joseph F. Bernstein Com-pany, Inc., New York Telephone Company, WesternElectric Company, Incorporated, and any other sub-contractors on thejobsite at 1095 Avenue of the Ameri-cas in New York City, to cease doing business witheach other.WE WILL NOT in any other manner induce or encour-age any member employed by a person engaged incommerce or in an industry affecting commerce to en-gage in action proscribed by Section 8(b)(4)(1)or (ii)(B)of the National Labor Relations Act in connectionwith enforcing a work jurisdictional claim involvingwork in or on any building occupied by or to be occu-pied by New York Telephone Company.We hereby notify each of our members that no provi-sion in our bylaws is intended to suggest or require thatany member refuse, in the course of his employment,to perform any services because work falling within ourclaimed jurisdiction is assigned to or being performedby other tradesmen or other persons not in the employof your own employer or over whom he has no control.LOCAL UNIONNo 3, INTERNA-TIONALBROTHERHOOD OF ELEC-TRICALWORKERS,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 36th Floor, Federal Building, 26Federal Plaza, New York, New York 10007, Telephone 212-264-0306.